DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-4, 6-8, 10, 11, 13, 14, 16, 17, and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10, 11, 13, 16, 17, 19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tom et al. (US 2012/0095675 A1), Kuri et al. (US 2014/0108137 A1) as support document and Tomaszewski et al. (US 2016/0283050 A1).
For claims 1, 10 and 16, Tom discloses a device and a non-transitory computer-readable medium storing computer-executable instructions which perform operations, comprising: at least one memory comprising computer-executable instructions; and one or more computer processors configured to access the at least one memory and execute the computer-executable instructions to: determine a set of landmark options based at least in part on an input indicative of locations, the set of landmark options comprising a landmark option (Fig. 2, 3, abstract); 
determine that the landmark option is selected by a user (Fig. 2, 3); determine a first tour route based on the landmark option (Fig. 6, element 88), wherein the first tour route includes at least one landmark (Para 0023-0025); and 
determine information to be provided to the user when the user is within a distance of the at least one landmark (Para 0026, 0044, 0075, where when the portable device or vehicle associated with the user is detected to be in proximity to the POI/landmark in a predetermined distance, the information is provided to the user); and presenting, at a vehicle display, the information to be provided to the user (Paragraph 0026, 0029, 0044, where the information are displayed at the vehicle display).
Tom discloses determining the first tour route comprises selecting the first tour route from a set of historical tour routes having a ranking above a predetermined threshold (Fig. 2, 4, 5, para 0028, 0037, where the tour route selected is based on set of historical tour with various ratings/rankings selectable by the user with minimum rating, thresholds/values, “a minimum rating received by contributing user”, 0048, “user is also asked to specify a minimum rating… when selecting POIs or predefined tours…”), but does not explicitly disclose where each of the set of historical tour routes includes the landmark option. However, it would have been obvious for one of ordinary skill in the art the retrieval of the predefined tours, which are the historical tour routes contributed by other users, that matches the various attributes including the selections of landmark or attractions of interest, taught by Tom is providing each of the set of historical tour routes that includes the landmark option selected by the user. Even so, Kuri in the same field of the art also discloses selecting the tour route from a set of historical tour routes having a ranking above a predetermined threshold, where each of the set of historical tour routes includes the landmark option (Paragraph 0004, 0012, 0046, where various historical tours can be retrieved based on a number of attributes including ratings, types or kinds of stops along the tours that matches the user’s criterions).
Tom further does not specifically disclose determine a second tour route based on a tour route history associated with the user, wherein the second tour route is different from the first tour route. Tomaszewski in the same field of the art discloses the tour system determine new or updated or dynamic tour routes based on tour route history associated with the user, wherein the new or updated or dynamic tour routes is different from the first/previous/visited tour routes (Paragraph 0021, 0032-0035, 0038, 0039, 0048, 0070, 0072, and 0076). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Tom to determine a second tour route based on a tour route history associated with the user, wherein the second tour route is different from the first tour route, taught by Tomaszewski to provide the user with the most up to date route and routes with contents that the user has yet to visit in previous tours.

For claim 2, Tom discloses the information comprises an audio signal (Para 0026, 0028, 0044).

For claim 3, Tom discloses the information comprises information about a historical event associated with the at least one landmark (Para 0026, 0054).

For claims 4, 11 and 17, Tom discloses receive a query from the user, and determine the information based at least in part on the query (Fig. 2, 3, abstract, para 0024, 0025, where the query can be based on the selections made by the user).

For claims 6, 13 and 19, Tom discloses determining the first tour route is based at least in part on a user preference or a user profile (Paragraph 0024, 0025, 0041).

For claims 21-23, Tom does not specifically disclose the second tour route is more suitable than the first tour route based on a user’s preference. Tomaszewski in the same field of the art discloses the new or updated or dynamic tour route that would be more suitable than the previous/past tour routes based on a user’s tour route history, behaviors, preference (Paragraph 0021, 0026, 0032-0035, 0038, 0048, 0072, and 0076, where the second tour route is better tailored to the user’s preference, histories of visit). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Tom to provide a second tour route is more suitable than the first tour route based on a user’s preference, taught by Tomaszewski to provide the user with updated or dynamic tour routes that the user would find more enjoyable and refreshing based on the user preferences and histories. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tom et al. (US 2012/0095675 A1), Kuri et al. (US 2014/0108137 A1) and Tomaszewski et al. (US 2016/0283050 A1) as applied to claim 1 above, and further in view of Frederick et al. (US 2018/0372505 A1) as support document.
For claim 7, Tom discloses the device is associated with a vehicle (Para 0026), but does not specifically disclose the device is associated with an autonomous vehicle. However, it would have been obvious for one of ordinary skill in the art the vehicle taught by Tom can be an autonomous vehicle because the type of vehicles employed would not deviate from the predictable result of determining and providing information to the user when the user is within a distance of the at least one landmark. Even so, Frederick in the same field of the art discloses employing an autonomous vehicle with a touring system (Abstract, para 0077-0079, 0087).

Claims 8, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tom et al. (US 2012/0095675 A1), Kuri et al. (US 2014/0108137 A1) and Tomaszewski et al. (US 2016/0283050 A1) as applied to claims 1, 10 and 16 above, and further in view of Alon et al. (US 2016/0065658 A1).
For claims 8, 14 and 20, Tom discloses tour route history associated with the user and associated with a location (Para 0028, 0077, 0080, where the tour route history associated with the user and locations are monitored, tracked and stored), but does not specifically disclose determine a percentage of tour routes taken by the user in the location based on the first tour route. Alon in the same field of the art discloses determine a percentage of tour routes taken by the user in the location based on the first tour route (Fig. 13, para 0128, 0129). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Tom to determine a percentage of tour routes taken by the user in the location based on the first tour route, taught by Alon to provide useful information to the user as to the progress of the tour completed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2006/0188230 A1) An discloses customizing guided tour based on user’s past tour history.
(US 2003/0009281 A1) Whitham discloses customized tours based on personal preferences.
(US 2015/0254618 A1) Shivaram discloses collecting tour guides and searching and selection of tour guide based on ratings and other factors.
(US 2014/0236719 A1) Szostak et al. discloses a system for searching for route tour guides based on ratings.
(US 2016/0283870 A1) Tomaszewski et al. discloses a tour routing system tracking the user progress and allowing the user to resume a stopped tour.
(US 2014/0019004 A1) Peplin et al. discloses a crowdsourced tour creation system providing various tour routes with histories and rankings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503.  The examiner can normally be reached on 7:30 AM-5 PM Mon-Fri, Alt. Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SZE-HON KONG/Primary Examiner, Art Unit 3661